Citation Nr: 1604979	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for a right knee disability from July 1, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a disability rating of 30 percent for a service-connected right knee disability.

The appeal was remanded by the Board in June 2015 to obtain outstanding treatment records, and provide a VA examination.  The Veteran did not receive an examination prior to the Supplemental Statement of the Case being issued and the claims file being returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in September 2011 that his service-connected right knee condition had become worse since October 2010, when he had been granted a 30 percent disability rating.  The October 2010 rating decision included a 100 percent rating for a period of one year following a total prosthetic replacement of the knee joint in May 2010, with the 30 percent rating resuming in July 2011, under the diagnostic code 5010-5055 for traumatic arthritis rated on the basis of limitation of motion due to a total knee replacement.  

The most recent examination was conducted in January 2012.  The January 2012 examination did not provide adequate detail for the Board to decide on appeal whether the current rating was proper.  In a June 2015 remand, the Board indicated that an additional examination was appropriate to ensure that the record reflected the current state of the claimant's disability.  

Though it is clear from the record that an examination was requested in accordance with the Board's remand directive, it is not clear that the examination was ever conducted.  The claims file includes a compensation and pension examination request, submitted in August 2015, on which it was later noted in October 2015 that the examination request had been canceled because the Veteran's Health Administration was unable to contact the Veteran.  The claims file does not indicate any specific examination date, nor does it include copies of any notice that may have been sent to the Veteran.

The claims file contains a report from the Appeals Management Center documenting a failed attempt to contact the Veteran by telephone.  The report notes some uncertainty as to whether the Veteran received notice of the appointment via mail.  Both the August 2015 appointment request and the November 2015 report of attempted contact include a mailing address for the Veteran that does not match the address he provided on a statement submitted in September 2015, which appears to be the mailing address he had used consistently for the preceding several years.

The Board acknowledges the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a VA examination scheduled in conjunction with a claim for increase.  38 C.F.R. § 3.655(b).  Here, however, the notice appears to have been sent to an incorrect address.  Thus, to the extent these provisions are applicable in this case, based on the considerations discussed above, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the current severity of his right knee condition.  In light of the foregoing, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report for a VA examination.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address and telephone number using all available means, to include contacting any representative currently granted power of attorney, and reviewing the Veteran's current compensation award payment information.

2.  Next, obtain any relevant current VA treatment records dated from July 2015 to the present, and associate them with the Veteran's claims file.  Notify the Veteran that he may also submit additional lay statements from himself and from other individuals who have first-hand knowledge regarding the frequency and severity of his symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right knee disability.  All necessary diagnostic testing should be performed, and all findings should be described in detail.

Direct the Veteran to report for, and cooperate in, any examination, and associate with the record copies of all correspondence sent to the Veteran informing him of where, when, and how to report for the examination.

The examiner is asked to note any functional impairments caused by the Veteran's right knee disability, including a full description of the effects of his disability upon his ordinary activities, if any.  

The examiner must report the extent of the Veteran's pain-free flexion and extension.

The examiner must also discuss whether the Veteran has any right knee instability.

In responding to the above inquiries, the examiner must acknowledge and discuss the Veteran's competent and credible reports regarding the limitations caused by pain in his right knee.

4.  Then readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran should be provided with a new supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

